DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and added new claims 41-45 on 06/17/2020. 

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. 
Applicant argues Misumi fails to disclose producing a fiber reinforced composite material having a coating layer on the outer surface thereof and that the resin layer (II) is stacked on at least a part of the outer surface of the preform (Remarks, Page 5 and 6). Applicant argues Misumi teaches a ply including a reinforcement fiber and a thermosetting resin is on the outer surfaces of the fiber reinforced composite material, which is different and the exact opposite of Applicant’s invention (Remarks, Page 6)
Misumi teaches a fiber reinforced composite material, comprising a plurality of layers, wherein the outer layer comprises a resin layer (II) containing resin, in organic filler and a porous-sheet like base material having continuous holes, as required by claim 1. Examiner concurs that Misumi teaches the outer surface comprises a reinforcement fiber and thermosetting resin. 
However, Examiner disagrees that the outer ply comprising a reinforcement fiber and a thermosetting resin is different from, or the opposite of, Applicant’s invention. It appears that Applicant believes “a coat layer on an outer surface” requires that the outer surface comprises only of resin. It is noted that if Applicant is indeed relying on a resin-only coat layer, this feature is not recited in the rejected claims.
Specifically, Applicant discloses a coat layer produced by curing a preform containing a resin layer (II) that is composed of a thermosetting resin (B-2), a solid additive (C), and an inorganic filler (D) consists of the cured product of the thermosetting resin (B-2), the solid additive (C), and the inorganic filler (D), whereas a coat layer produced by curing a preform containing a resin layer (II) that is composed of 

Claim Objections
Claim 43 and 45 are objected to because of the following informalities:  
“space” should read --spacer--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30, 31, and 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “the resin layer (II) further includes inorganic filler (D) as spacer.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the inorganic filler of claim 30 is the inorganic filler of claim 21.
Claim 31 recites “the resin layer (II) further includes a porous sheet-like base material having continuous holes as spacer.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the base material of claim 31 is the identical base material of claim 21.

Claim 43 recites the limitation “the resin layer (II) contains a porous sheet-like base material having continuous holes as a spacer.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the base material of claim 43 is the identical base material of claim 21.
Claim 44 recites the limitation “the layer (III) formed mainly of a porous sheet-like base material having continuous holes.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the base material of claim 43 is the identical base material of claim 21.
Claim 45 recites the limitation “the resin layer (II) contains a porous sheet-like base material having continuous holes as a space.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the base material of claim 45 is the identical base material of claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21, 26, 29-31, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Misumi (WO2012147401, US2014/0037939 relied upon for English Translation) in view of Wadahara (US 8,361,265).
Regarding claim 21, Misumi teaches a production method for a fiber reinforced composite material (Figure 8 and 12 and [0030]) comprising: 
heating a preform formed by laminating a prepreg layer [0182] including a reinforcement fiber (Figure 12, item G and [0152]) and a resin (Figure 12, item H, [0079]-[0081], [0158], [0178]) with a resin layer including a resin (Figure 12, item G and [0079]-[0081], [0126]) and a solid additive (Figure 12, item Q, [0115]-[0119] and [0173]-[0175]) to cure both the resins,
wherein the resin layer contains a porous sheet-like base material having continuous holes (e.g., woven fabrics)  ([0114] and Figure 12), 
wherein the average diameter across the particles of the solid additive is not less than 5 microns and not more than 100 microns ([0116] and [0176]) to prevent solid additive particles from moving across layers and to reduce voids which may lead to reduced stiffness and strength ([0118] and [0176]).

Misumi teaches the resin layer (II) further includes an inorganic filler as spacer (e.g., carbon particles, silica particles, metal particles [0119]-[0125]), inorganic particles, and the like [0102], wherein the inorganic fillers such as carbon particle with average diameter of 20 microns [0237]-[0238], the inorganic filler particles may preferably be spherical to prevent degradation of flow properties of the thermosetting resin and thus exhibit good fiber impregnating properties [0126], and 1% by volume in the resin layer (Table 5, Example 18).


    PNG
    media_image1.png
    569
    1258
    media_image1.png
    Greyscale

While Misumi does not explicitly teach the resins are a thermosetting resins, given that the Misumi utilizes epoxy and phenolic resin [0080]-[0082] as 

Misumi does not explicitly teach (1) the cured resin layer formed by curing the resin layer having an average thickness of 35 microns or more and 300 microns or less; (2) the hole diameter Le of the porous sheet-like base material satisfies the relation of Le< Lc where Lc is the average of the longest diameters across the primary particles of the solid additive; (3) a solid additive, wherein the average of the shortest diameters across the primary particles of the solid additive is 0.25 microns to 20 microns; (4) the solid additive accounts for 0.01% to 20% by volume in the resin layer and the inorganic filler accounts for 1% to 50% by volume.  
As to (1), Wadahara teaches a method for producing a composite prepreg base including a fiber sheet and resin layer (Abstract and Figure 1), wherein thickness of the fiber is in the common range of 0.1 to 0.6 mm, the thickness of the additional resin layer should preferably be in the range of 5 to 300 μm (Column 12, Lines 6-20). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed thickness of the resin layer of Misumi with the composite prepreg base thickness of Wadahara of 105 microns to 900 microns. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

As to (2), while Misumi does not explicitly teach the hole diameter Le of the porous sheet-like base material meets the relation of Le< Lc where Lc is the average of the longest diameters across the primary particles of the solid additive, one of ordinary skill in the art at the time of the effective filing date of the invention would have recognized that the particle size is a result effective variable that influences the degree of localization of particles in the fiber reinforced composite material and, therefore, the stiffness and strength of the composite. One of ordinary skill would have optimized that particle size relative to 

As to (3), Wadahara teaches a composite prepreg base comprising a filler, wherein the filler may be in the form of inorganic particles (particles of glass, carbon, mica, etc.), or resin particles (particles of phenol, polyamide, epoxy resin, etc.), such as a spherical glass particles with an average diameter of 15 microns (Column 28, Lines 1-14).  Wadahara teaches fillers within the composition acts like a log or roller used to move a heavy object (bearing effect) to largely reduce the friction resistance between adjacent a composite prepreg base layers or between the composite prepreg base and the mold, serving to further enhance the third or fourth effects (Column 12, Lines 29-55). 
	It would have been obvious to improve the resin composition of Misumi with the filler of Wadahara to reduce friction resistance between adjacent prepreg layers and improve the fracture toughness of the resin layer. 

As to (4), Misumi teaches the thickness of an interlayer between reinforcing fiber layers in a fiber reinforced composite material produced from the prepregs can be readily controlled by varying the average particle diameter of spherical particles within the interlayer (e.g., constitutent element (A)), and the stiffness, strength and damping performance of the fiber reinforced composite material is readily adjusted [0076]. MIsumi teaches if the constituent element (A) has an average particle diameter of more than 20 microns, the fiber reinforced composite material produced by laminating and curing the prepregs of the present invention has thicker interlayers, which then readily causes voids in the interlayers. In this case, increase of the epoxy resin composition to reduce the voids may lead to a fiber reinforced composite material which has a low content of reinforcing fibers and which tends to exhibit a reduced stiffness and a reduced strength [0072]-[0073] and [0117]-[0118].
	One of ordinary skill in the art at the time of the effective filing date of the invention would have recognized that the size of the particles (i.e., volume of the particles) within the interlayers influences the thickness of the interlayer and amount of 

  Regarding claim 29, Misumi in view of Wadahara teaches the method as applied to claim 21, wherein the resin layer (II) further includes an inorganic filler as spacer (e.g., carbon particles, silica particles, metal particles [0119]-[0125]), inorganic particles, and the like [0102]. 
Misumi does not explicitly teach a solid additive with an average of the longest diameters across the primary particles of the solid additive is 0.25 microns to 300 microns.
	Wadahara teaches a composite prepreg base comprising a filler, wherein the filler may be in the form of inorganic particles (particles of glass, carbon, mica, etc.), or resin particles (particles of phenol, polyamide, epoxy resin, etc.), such as a spherical glass particles with an average diameter of 15 microns (Column 28, Lines 1-14).  Wadahara teaches fillers within the composition acts like a log or roller used to move a heavy object (bearing effect) to largely reduce the friction resistance between adjacent a composite prepreg base layers or between the composite prepreg base and the mold, serving to further enhance the third or fourth effects (Column 12, Lines 29-55). 
It would have been obvious to improve the resin composition of Misumi in view of Wadahara with the spherical glass particles of Wadahara to reduce friction resistance between adjacent prepeg layers and improve the fracture toughness of the resin layer.

Regarding claim 30, Misumi in view of Wadahara teaches the method as applied to claim 21, wherein the resin layer (II) further includes inorganic filler as spacer (e.g., carbon particles, silica particles, metal particles (Misumi, [0119]-[0125]) and the inorganic filler can be in the form of a sphere (i.e., have an aspect ratio of 1) (Misumi, [0126]). 


Regarding claim 41, Misumi in view of Wadahara teaches the method as applied to claim 21, wherein the prepreg layer comprises a stack of prepreg plies (Misumi, [00332]). 
A mere replication of an existing prepreg layer of the prior art is obvious to one of ordinary skill in the art. 

Regarding claim 42, Misumi in view of Wadahara teaches the method as applied to claim 21, wherein the resin layer (II) further includes inorganic filler as spacer (e.g., carbon particles, silica particles, metal particles (Misumi, [0119]-[0125]) and the inorganic filler can be in the form of a sphere (Misumi, [0126]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Misumi (WO2012147401, US2014/0037939 relied upon for English translation) in view of Wadahara (US 8,361,265), as applied to claim 21, in further view of Olson (PG-PUB 2010/0239856). 
	Regarding claim 26, Misumi in view of Wadahara teaches the method as applied to claim 21.
	Misumi in view of Wadahara does not explicitly teach the curing rate of the thermosetting resin is higher than the curing rate of the thermosetting resin.
	Olson teaches a method for producing parts comprising a plurality of prepregs (Figure 3), wherein the layers may be of the same material or of different materials, wherein each layer may be strategically placed to optimize the strength, stiffness and weight of the finished part. This may include different materials in different areas of the same layer to provide the different areas with different properties [0023].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Misumi and Wadahara by . 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Misumi (WO2012147401, US2014/0037939 relied upon for English Translation) in view of Wadahara (US 8,361,265), as applied to claim 21, in further view of Owada (PG-PUB 2015/0291767).	
	Regarding claim 28, Misumi teaches the method as applied to claim 21, wherein the resin layer (II) further includes an inorganic filler as spacer (e.g., carbon particles, silica particles, metal particles (Misumi, [0119]-[0125]), inorganic particles, and the like (Misumi, [0102]).
Misumi in view of Wadahara does not explicitly teach the partiles of the solid additive have a flattened shape with an aspect ratio of 1.2 or more and 300 or less. 
Wadahara teaches a composite prepreg base comprising a filler, wherein the filler may be in the form of inorganic particles (particles of glass, carbon, mica, etc.), or resin particles (particles of phenol, polyamide, epoxy resin, etc.), and can be in a form of a spheres, flakes, and scales, (Column 12, Lines 29-55), such as a spherical glass particles with an average diameter of 15 microns (Column 28, Lines 1-14).  Wadahara teaches fillers within the composition acts like a log or roller used to move a heavy object (bearing effect) to largely reduce the 40 friction resistance between adjacent a composite prepreg base layers or between the composite prepreg base and the mold, serving to further enhance the third or fourth effects (Column 12, Lines 29-55). 
	It would have been obvious to improve the resin composition of Misumi in view of Wadahara with the glass flake fillers of Owada to reduce friction resistance between adjacent prepeg layers and improve the fracture toughness of the resin layer as taught by Wadahara. 

Claim 43 and 44 rejected under 35 U.S.C. 103 as being unpatentable over Misumi (WO2012147401, US2014/0037939 relied upon for English translation) in view of Wadahara (US 8,361,265), as applied to claim 21, in further view of Simmons (PG-PUB 2011/0294387). 
Regarding claim 43, Misumi in view of Wadahara teaches the method as applied to claim 21, wherein the thickness of the fiber is in the common range of 0.1 to 0.6 mm, (Misumi, Column 12, Lines 6-20). 
Misumi in view of Wadahara does not explicitly teach the thickness of the porous sheet-like base material having continuous holes is 1 micron or more and 50 microns or less. 
Simmons teaches producing laminates from one or more layers of structured thermoplastic polymer comprising fibrous layers and thermosetting resin (Figure 2 and [0020]-[0021]). Simmons teaches the fibrous sheet is between 5 to 30 microns thick [0012].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the thickness of the porous sheet-like base material of Misumi in view of Wadahara with the thickness of the fibrous sheet of Simmons, a functional equivalent thickness for a fibrous sheet material for use in a prepreg. 

Regarding claim 44, Misumi in view of Wadahara teaches the method as applied to claim 21, wherein the thickness of the fiber is in the common range of 0.1 to 0.6 mm, (Misumi, Column 12, Lines 6-20). 
Misumi in view of Wadahara does not explicitly teach the thickness of the porous sheet-like base material having continuous holes is 1 micron or more and 50 microns or less. 
Simmons teaches producing laminates from one or more layers of structured thermoplastic polymer comprising fibrous layers and thermosetting resin (Figure 2 and [0020]-[0021]). Simmons teaches the fibrous sheet is between 5 to 30 microns thick [0012].
. 

Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 45 has been rejected with a 112(b) rejection, as presented above. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Regarding claim 45, Misumi in view of Wadahara, individually or in combination, do not teach or suggest modifying the process of claim 21 such that the porous sheet-like base material of resin layer (II) is present nearer to the prepreg layer (I) than the solid additive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742